Case: 15-20596   Document: 00513796623     Page: 1   Date Filed: 12/14/2016




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT

                                 No. 15-20596


UNITED STATES OF AMERICA,

              Plaintiff -Appellant,

v.

DAVID W. STEWART; TARAF. STEWART; RICHARD K. PLATO; TINAM.
PLATO,

              Defendants - Appellees.



                  Appeal from the United States District Court
              for the Southern District of Texas, Houston Division
                            USDC NO. 4:10-cv-00294


                ON PETITION FOR PANEL REHEARING
Before DAVIS, ELROD, and HIGGINSON, Circuit Judges.
PERCURIAM:
       IT IS ORDERED that the petition for panel rehearing is DENIED. As
Appellees point out in the petition for panel rehearing, the opinion mistakenly
referenced Appellees' tax returns in Part III and not the Odyssey partnership
return. Part III of the opinion should have stated that Odyssey's amended Form
1065 did not substantially comply with the regulatory requirements of an AAR.
See Samueli v. C.I.R., 132 T.C. 336, 346 (2009) (holding that an amended
return did not substantially comply with the requirements of an AAR because,
in part, it "did not include all information required to be provided on a Form
   Case: 15-20596   Document: 00513796623      Page: 2   Date Filed: 12/14/2016



                                No. 15-20596
8082"). The rest of the opinion's analysis, including its reliance on Rigas v.
United States, 486 F. App'x 491 (5th Cir. 2013), remains unchanged.


ENTERED FOR THE COURT:




         STATES CIRCUIT JUDGE




                                     2